Title: General Orders, 31 August 1782
From: Washington, George
To: 


                  
                     Head Quarters Verplanks point Saturday Augst 31st 1782
                     Parole  New York.
                     Countersigns Verplanks
                  Stoney point
                  The Commander in cheif cannot help expressing his thanks to the officers commanding divisions, brigades, & corps, and to the Adjutant and Quartermaster generals for their very punctual attention to the orders of yesterday. by which the first considerable move that has been attempted by water was made with the utmost regularity and good order.The Brigade Quarter master will see that the boats of their respective brigades are moored at their own landings in such a manner as to be perfectly safe in all weather—The stakes to which they are fastened, must be so well driven as to yield to no wind.The Quarter master general will furnish materials for repairing the boats, and the Brigade Quartermasters are to see that it is immediately done by men of their own brigades.The rear guards of the Camp are to have a charge of the boats and not to suffer any of them to be used without orders in writing from the brigade Quartermasters, countersigned by the Brigadier, or office commanding the brigade—All persons to whom boats are delivered agreable to these orders are to be responsible for them.No Noncommissioned Officer or soldier except those having the badge of Military merit is to go off the Island or penninsula on which we now are encamped without a pass in writing from the Commanding officer of the regiment to which he belongs—If any should be found off it contrary to this order they are to be deemed Deserters & tried accordingly—or if any soldier is discovered attempting a passage over the Creek any where but at the bridges on the public roads leading to Peekskill and Tellers point it will be considered as disobedience to this order, and he will be punished accordingly.Twenty men properly officer’d are to be placed as a picquet at each of the above bridges and will see these orders duly executed: after the publication of which it is hardly necessary to forbid marauding or injury of private property in any shape whatever; but if there are soldiers so lost to all sense of duty and the rights of Citizens—that they will in defiance of orders attempt these things they may rest assured of being brought to a summary trial and exemplary punishment.This order to be read at evening roll call every saturday during the Campaign.The Light infantry are to be advanced in front of the army, and take the best ground at or near the fork of the roads leading to this place and peekskill—they will keep out proper picquets and small scouts to patrol as far as Croton independent of the battalion on the lines.A Sub serjeant two corporals a drum & fife and twenty privates from the first Connecticut regiment for picquet at the bridge on the right: the same from the first Massachusetts regiment for Picquet at the bridge on the left.
               